DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 to 23 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claims 1, 9, and 15, applicant has not enabled the full breadth of the claims1 relating to e.g., adjusting a state of charge target of an electric vehicle (an any/all ways) based on one or more received parameters (e.g., any/all parameters) that would/could be used to adjust the state of charge target.  In particular, the claims would apparently cover adjusting the state of charge target based on e.g., the vehicle’s current/past electrical load (as a parameter), whether the driver was “heavy footed” or not (as a parameter), the battery temperature (as a parameter), the ambient temperature being below or above thresholds (as a parameter), the ambient light level (as a parameter), the life span of the battery (as a parameter), any and all other ambient conditions e.g., pollution level, rain, wind direction, etc. (as parameters), the vehicle’s remaining fuel amount (as a parameter), detected traffic conditions (as a parameter), the speed difference to a preceding vehicle (as a parameter), the vehicle’s speed (as a parameter), the past charging frequency of the vehicle (as a parameter), the exhaust catalyst temperature (as a parameter), when/whether the vehicle is approaching its home base (as a parameter), when the vehicle is in the area of a natural disaster or a power failure (as a parameter), the number of times forced charging/discharging of the battery has occurred (as a parameter), etc., and yet applicant has not taught those skilled in the art how to find all of the (e.g., suitable) parameters and/or so adjust the state of charge target based on these and “any other suitable parameter internal and/or 
Because the claims are so broad as to cover a limitless/possibly near infinite/unknowable  number of  parameters that might be received in order to adjust, in any/all ways, a state of charge target, including a plethora of (suitable) parameters that applicant has not disclosed, because the nature of the invention is highly varied and complex (adjusting the state of charge target based on a near infinite number of possible parameters), because the state of the art, while covering parameters for adjusting a state of charge target, does not provide any indication of all of the parameters that might be suitable for adjusting a state of charge target, because the art is unpredictable (e.g., if the ambient temperature is 50 °F, should the state of charge target be increased, decreased, or not adjusted? What if it is 42 °F?  78 °F and raining?), because the inventor has provided little or no direction beyond apparently disclosing and claiming (cf. claim 8) some possible parameters that might be used with the claimed invention, because of the existence of no working examples, and because all the experimentation would be left to the public to perform e.g., to find all the suitable parameters covered by the claim, the examiner believes undue experimentation on the part of the public would be required to implement these claims.
[In this respect, for example only, the examiner does not consider the limitations of claim 12 to cure the breadth issues in claim 9, e.g., because the received parameter is not being claimed as being limited to the location of the low emission district, locality, zone, or area, even in claim 12.]
Claims 1 to 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1, 8, 9, and 15, applicant has not described by what algorithm(s)2, or by what steps or procedure3, he adjusted the state of charge target for the full scope of received parameters that the claim would apparently cover.  Accordingly, the examiner believes that applicant has not evidenced, to those skilled in the art possession of the (full scope of the) claimed invention.
In particular, while applicant lists a limited number of possible parameters (“the time of day, time of operation relative to daily mission, location data, route schedule data structured to indicate the upcoming grade, vehicle grade sensor data, ridership data, vehicle weight, ambient conditions, state of health of the battery” at paragraph [0035], a “location may be a low emission locality, district, zone, area, etc.” at paragraph [0051]), applicant does not provided algorithms or the steps/procedure by which the state of charge target would be adjusted for most of the (e.g., nearly infinite) parameters4 that the claims would apparently cover.  For example only, by what algorithm was the state of charge target adjusted by applicant based on vehicle weight, or based on ambient conditions such as temperature or light level[5]?  Accordingly, the examiner believes that applicant has not evidenced, to those skilled in the art possession of the (full scope of the) claimed invention.
Claims 1 to 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 6 and 7, in claim 9, line 4, and in claim 15, lines 3 and 4,  “one or more parameters indicative of a state of charge of [the] battery” is indefinite from the teachings of the specification because the examiner cannot determine the metes and bounds of what parameters would or might (or might not) be “indicative of a state of charge of the battery”.  For example, at paragraph [0035] it is apparently indicated that e.g., “time of day”, “location data”, “ridership data”, “ambient conditions”, or “any other suitable parameter internal and/or external to the electric vehicle 100”6 are parameters that are (somehow?) indicative of and/or used to schedule the state of charge (e.g., but how is “time of day” or “ambient conditions” as recited in claim 8 somehow “indicative” of a state of charge of a battery?)  However, the examiner cannot determine what would make a parameter “indicative of a state of charge”, and believes this phrase may be [indefinitely] defined by circular logic in the claim (e.g., if the state of charge target is adjusted based on a/any received parameter, then that parameter is, ipso facto, “indicative of a state of charge”, that is, it is indicative of the adjusted state of charge target).  Accordingly, the scope of the claimed “one or more parameters . . .” cannot be determined with reasonable certainty7 from the teachings of the specification.
Throughout the claims, e.g., in claim 3, line 2, in claim 4, line 1, in claim 9, line 6, in claim 15, line 7,  in claim 17, line 1, in claim 18, line 1, and in claim 19, line 1, all recitations of the “command” being somehow “structured” are indefinite from the teachings of the specification8 (e.g., how can a “command” that apparently has no structure, be “structured” to adjust or cause anything, from the teachings of the specification?)
In claim 5, lines 1 and 2, and in claim 13, lines 1 and 2,  “the battery is further structured to charge responsive to the adjustment of the state of charge target” is indefinite from the teachings of the specification, because it is unclear what structure of the battery is or would be “responsive to the adjustment” that would cause itself to “charge”.
In claim 6, lines 1 and 2, in claim 14, lines 1 and 2, and in claim 22, lines 1 and 2, “the battery is further structured to deplete energy responsive to the adjustment of the state of charge target” is indefinite from the teachings of the specification, because it is unclear what structure of the battery is or would be “responsive to the adjustment” that would cause itself to “deplete energy”.
In claim 8, line 1, “the one or more operating parameters” apparently has insufficient antecedent basis (e.g., only “one or more parameters” are previously recited).
In claim 8, line 2, “time of operation relative to daily mission” is indefinite from the teachings of the claim (e.g., time of operation of what, defined particularly how?)
In claim 11, lines 1 and 2, “operation of a powertrain system . . . is adjusted to meet the state of charge target” is fully indefinite from the teachings of the specification (e.g., what does it mean to “meet” the target from the teachings of the specification, and how is the powertrain system operation particularly adjusted from the teachings of the specification?)
In claim 21, lines 1 and 2, “the battery is structured to receive a rapid charge responsive to the adjustment of the adjustment of the state of charge target” is indefinite from the teachings of the specification, because it is unclear what structure of the battery is or would be “responsive to the adjustment” that would cause itself to “receive a rapid charge”.  Moreover, “rapid” is indefinite as facially subjective from the teachings of the specification, with no objective standard provided for determining the scope of the claim term (MPEP 2173.05(b), IV.)
Claim(s) depending from claims expressly noted above are also rejected under 35 U.S.C. 112 by/for reason of their dependency from a noted claim that is rejected under 35 U.S.C. 112.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9 to 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim(s) 9 to 23, while (each) reciting a statutory category of invention defined in 35 U.S.C. 101 (a useful process, machine, manufacture, or composition of matter), is/are directed to an abstract idea, which is a judicial exception, the recited abstract idea being that of adjusting a state of charge target based on one or more parameters and generating a command responsive to the adjustment, e.g., by receiving one or more parameters indicative of a state of charge of a battery; adjust a state of charge target based on the one or more parameters; and generate a command structured to adjust operation of the battery responsive to the adjustment of the state of charge target; wherein the command is further structured to adjust operation of at least one of an engine, motor, or a motor-generator unit; wherein the state of charge target is adjusted based on a location, and wherein the location comprises a low emission district, locality, zone, or area; wherein the battery is further structured to charge responsive to the adjustment of the state of charge target; wherein the battery is further structured to deplete energy responsive to the adjustment of the state of charge target; a method of scheduling a state of charge target of an electric vehicle, the method comprising:  receiving one or more parameters indicative of a state of charge of a battery; adjusting a state of charge target based on the one or more parameters; and generating a command structured to adjust operation of at least one of a motor or a motor-generator unit responsive to the adjustment of the state of charge target; further comprising determining a power amount or a torque amount required at one or more wheels of the electric vehicle; wherein the command is further structured to cause the motor to operate according to the determined torque amount; wherein the command is further structured to cause an engine, the motor-generator, or a combination thereof to operate according to the determined power amount; wherein the command is further structured to cause a charge event responsive to the adjustment of the state of charge target; further comprising monitoring the battery of the vehicle; wherein the battery is structured to receive a rapid charge responsive to the adjustment of the state of charge target; wherein the battery is further structured to deplete energy responsive to the adjustment of the state of charge target; wherein the state of charge target is adjusted based on a location, and wherein the location comprises a low emission district, locality, zone, or area.
This abstract idea falls within the grouping(s) of mathematical concepts, mental processes, and/or certain methods of organizing human activity, distilled from case law, because the adjusting of the state of charge target (e.g., a setpoint value) could be performed as a mental process in the human mind.
For example, Sally could tell her 10 year old son Jason, “Dear, could you please plug in the Sonata and set the charge level to 80%.  I think it’s at 40% right now, but we need to head past the Mall on our route to your soccer game, and I know there’s going to be an environmental protest there today.  The last thing I want is to have the protestors hear or see that we’re starting our engine and react to us like we’re not concerned about ‘climate change’.” 
Additionally, the abstract idea is not integrated by the recitation of additional elements into a practical application because merely using a computer as a tool to perform an abstract idea is not integrating the idea into a practical application of the idea, and e.g., no (additional) machine, transformation, improvement to the functioning of a computer or an existing technological process or technical field, or meaningful application of the idea, beyond generally linking the idea to a technological environment or adding insignificant extra-solution activity (e.g., what the command is apparently somehow “structured”9 to do as a desired function, the operation of a powertrain system being “adjusted” in a non-descript way (to cover any/all adjustments) to somehow “meet” the state of charge target, what the “battery” is apparently somehow “structured” to do as a desired function, etc.; i.e., “apply it”) is recited in or encompassed by the claims.
Moreover, the claim(s) does/do not include additional elements/limitations/steps that are, individually or in ordered combination, sufficient to amount to significantly more than the judicial exception because the elements/limitations/steps are recited at a high level of generality (e.g., a hybrid controller, etc.) and are used e.g., for data/information gathering only or for other activities that were well-understood, routine, and conventional activity in the industry, and moreover, the generically recited computer elements (e.g., a hybrid controller, etc.; see e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 110 USPQ2d 1984 (2014); buySAFE, Inc. v. Google, Inc., 765 F.3d. 1350, 112 USPQ2d 1093 (Fed. Cir. 2014), OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 115 USPQ2d 1090 (Fed. Cir. 2015); see also the 2019 PEG Advanced Module at pages 89, 145, etc.) do not add a meaningful limitation to the abstract idea because their use would be routine (and conventional) in any computer implementation of the idea. 
Moreover, limiting or linking the use of the idea to a particular technological environment (e.g., an electric vehicle with a motor and a battery) is not enough to transform the abstract idea into a patent-eligible invention (Flook[10]) e.g., because the preemptive effect of the claims on the idea within the field of use would be broad.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 to 11, 13, and 14 are rejected under 35 U.S.C. 102(a1) as being anticipated by Miller et al. (2016/0243958).
Miller et al. (‘958) reveals:
per claim 1, a powertrain system of an electric vehicle, comprising:
a motor [e.g., 14];
a battery [e.g., 24]; and
a controller [e.g., 48, 76] communicatively coupled to the motor and the battery, the controller structured to:
receive one or more parameters indicative of a state of charge of the battery [e.g., for example only, the EV duration and SOC (FIG. 3), the road load (FIG. 6), the trajectory and road grade (FIG. 8), etc.]; and
adjust a state of charge target based on the one or more parameters [e.g., as shown in FIG. 4B, as shown at 610 in FIG. 6, as shown at 822 in FIG. 8 (“[t]he target battery SOC operating range or setpoint is adjusted in block 822”; paragraph [0049])];
per claim 2, depending from claim 1,wherein the electric vehicle comprises a hybrid electric vehicle, plug-in hybrid electric vehicle, or range extender electric vehicle [e.g., FIG. 1];
per claim 3, depending from claim 1, wherein the controller is further structured to generate a command, the command structured to adjust operation of at least one of the motor, the battery, an engine, or a motor-generator unit responsive to the adjustment of the state of charge target [e.g., when the target SOC is increased the operation time or output energy of the engine is increased to support battery charging (paragraph [0037]); and when the target SOC is reduced, the vehicle is controlled so “that current flows from the battery to reduce the battery SOC” (paragraph [0046]), for example by using EV propulsion or auxiliary electrical loads (paragraph [0047])];
per claim 4, depending from claim 3, wherein the command is further structured to cause the motor to operate according to a determined torque amount [e.g., a negative torque output from the machine(s) 14 to provide regenerative braking with the actual regenerative energy of paragraph [0049], when the target SOC has been changed at Block 822 in FIG. 8], and wherein the command is further structured to cause the engine to operate according to a determined power amount [e.g., the engine operates at a point “that maximizes power output with respect to the fuel consumption rate”; paragraph [0039]; e.g., when the target SOC has been increased in FIG. 4B];
per claim 5, depending from claim 1, wherein the battery is further structured to charge responsive to the adjustment of the state of charge target [e.g., paragraphs [0037], [0039], etc.; see also FIG. 4B];
per claim 6, depending from claim 1, wherein the battery is further structured to deplete energy responsive to the adjustment of the state of charge target [e.g., when the target SOC is reduced, the vehicle is controlled “such that current flows from the battery to reduce the battery SOC” (paragraph [0046]), for example by using EV propulsion or auxiliary electrical loads (paragraph [0047]); see also paragraph [0049], claim 1, etc.];
per claim 7, depending from claim 1, wherein the controller is further structured to maintain a state of charge value, a state of health value, or a combination thereof [e.g., as shown in FIG. 9B];
per claim 8, depending from claim 1, wherein the one or more operating parameters comprises a time of day, time of operation relative to daily mission, route schedule data, vehicle grade sensor data [e.g., paragraph [0048], “an output of an inclinometer or a combination of a wheel speed sensor output indicative of vehicle acceleration along a longitudinal plane of the vehicle and a vehicle longitudinal accelerometer output indicative of an acceleration along the longitudinal plane as affected by gravity”], ridership data, vehicle weight, ambient conditions, state of health of the battery, or a combination thereof;
per claim 9, an apparatus structured to schedule a state of charge of an electric vehicle, the apparatus comprising:
a hybrid controller [e.g., 48, 76] structured to:
receive one or more parameters indicative of a state of charge of a battery [e.g., for example only, the EV duration and SOC (FIG. 3), the road load (FIG. 6), the trajectory and road grade (FIG. 8), etc.];
adjust a state of charge target based on the one or more parameters [e.g., as shown in FIG. 4B, as shown at 610 in FIG. 6, as shown at 822 in FIG. 8 (“[t]he target battery SOC operating range or setpoint is adjusted in block 822”; paragraph [0049])]; and
generate a command structured to adjust operation of the battery responsive to the adjustment of the state of charge target [e.g., when the target SOC is increased, to charge the battery by increasing the operation time or output energy of the engine, paragraph [0037]; or when the target SOC is decreased, so “that current flows from the battery to reduce the battery SOC” (paragraph [0046]), for example by using EV propulsion or auxiliary electrical loads (paragraph [0047])];
per claim 10, depending from claim 9, wherein the command is further structured to adjust operation of at least one of an engine, motor, or a motor-generator unit [e.g., when the target SOC is increased the operation time or output energy of the engine is increased to support battery charging (paragraph [0037]); and when the target SOC is reduced, the vehicle is controlled so “that current flows from the battery to reduce the battery SOC” (paragraph [0046]), for example by using EV propulsion or auxiliary electrical loads (paragraph [0047])];
per claim 11, depending from claim 9, wherein operation of a powertrain system of the electric vehicle is adjusted to meet the state of charge target [e.g., as shown in FIGS. 4B and 9B];
per claim 13, depending from claim 9, wherein the battery is further structured to charge responsive to the adjustment of the state of charge target [e.g., paragraphs [0037], [0039], etc. ; see also FIG. 4B];
per claim 14, depending from claim 9, wherein the battery is further structured to deplete energy responsive to the adjustment of the state of charge target [e.g., when the target SOC is reduced, the vehicle is controlled “such that current flows from the battery to reduce the battery SOC” (paragraph [0046]), for example by using EV propulsion or auxiliary electrical loads (paragraph [0047]); see also paragraph [0049], claim 1, etc.];
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (2016/0243958), for example, as applied to claim 9 above, and further in view of Salasoo et al. (2010/0019718).
Miller et al. (‘958) has been described above.
Miller et al. (‘958) may not reveal that the state of charge target is adjusted based on a low location.
However, this is shown and described by Salasoo et al. (‘718) with respect to e.g., FIG. 3 and paragraph [0050] where SOC targets (SOCdes) may be set for individual time points (t1, t2, t3, t4) of a (scheduled) trip/mission of e.g., an on-road passenger vehicle (paragraph [0018]), wherein a low emissions mode may be chosen for operating the vehicle when travelling through an urban "green zone" area, and the target SOC before the low-emissions phase is adjusted to a high enough value to enable the battery to provide a large portion of the vehicle's energy requirements, thereby reducing or eliminating use of the combustion engine.
It would have been obvious at the time the application was filed to implement or modify the Miller et al. (‘958) hybrid vehicle, controller, and method so that the state of charge target was adjusted in accordance with time points in a mission when the vehicle was to pass through an urban “green zone” (paragraph [0050]), as taught by Salasoo et al. (‘718), e.g., in order to increase the state of charge target before the “green zone”, as taught by Salasoo et al. (‘718), in order to enable the battery to provide a large portion of the vehicle’s energy requirements when passing through the “green zone”, and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or modified Miller et al. (‘958) hybrid vehicle, controller, and method would have rendered obvious:
per claim 12, depending from claim 9, wherein the state of charge target is adjusted based on a location [e.g., the green zone in paragraph [0050] of Salasoo et al. (‘718)], and wherein the location comprises a low emission district, locality, zone, or area [e.g., paragraph [0050] in Salasoo et al. (‘718), “an urban "green zone" area, a low-engine-noise area, an emissions non-attainment zone, . . . , or when travelling through a tunnel where combustion engine operation is severely curtailed”];
Claims 15 to 22 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (2016/0243958) in view of Ling et al. (China, 106143483; EPO machine translation attached[11]; Google translation of original CNIPA text also attached).
Miller et al. (‘958) reveals:
per claim 15, a method of scheduling a state of charge target of an electric vehicle [e.g., title], the method comprising:
receiving, via a hybrid controller [e.g., 48, 76], one or more parameters indicative of a state of charge of a battery [e.g., for example only, the EV duration and SOC (FIG. 3), the road load (FIG. 6), the trajectory and road grade (FIG. 8), etc.];
adjusting, via the hybrid controller, a state of charge target based on the one or more parameters [e.g., as shown in FIG. 4B, as shown at 610 in FIG. 6, as shown at 822 in FIG. 8 (“[t]he target battery SOC operating range or setpoint is adjusted in block 822”; paragraph [0049])]; and
generating, via the hybrid controller, a command structured to adjust operation of at least one of a motor or a motor-generator unit responsive to the adjustment of the state of charge target [e.g., when the target SOC is increased the operation time or output energy of the engine is increased to support battery charging (paragraph [0037]), obviously through the electric machine(s) “act[ing] as generators” (paragraphs [0021], [0022], etc.); when the target SOC is reduced, the vehicle is controlled so “that current flows from the battery to reduce the battery SOC” (paragraph [0046]), for example by using EV propulsion or auxiliary electrical loads (paragraph [0047]); and when actual regenerative energy (paragraph [0049]), obviously produced by adjusting operation of the machine(s) 14, is produced at block 826 responsive to the target SOC being adjusted at block 822, in FIG. 8];
While Miller et al. (‘958) teaches that when the target SOC is increased or reduced, the engine is operated to support battery charging or current flows from the battery to reduce the battery SOC, it may be alleged that Miller et al. (‘958) does not expressly reveal that the operation of a motor or motor-generator was adjusted responsive to the state of charge target adjustment e.g., for effecting the battery charging or current flows from the battery, although Miller et al. (‘958) teaches that i) the electric machines 14 may be capable of functioning as a motor or a generator (paragraph [0021]), and that when the engine is operating electricity may be generated (paragraph [0040]) by the generator, and current flowing from the generator to the battery may thus be increased (paragraph [0039]), obviously for charging the battery (24) and ii) that after the target SOC is reduced at block 822, EV-mode is used in order to use more battery energy for EV operation.  Miller et al. (‘958) also may not reveal aspects of the determined (motor) torque and power amounts in the dependent claims.
However, in the context/field of a control method and device for a hybrid vehicle in which a SOC target point can be variably set (FIG. 1(b)), Ling et al. (CN, ‘483) teaches in FIG. 2 (cf. S209) and e.g., at paragraphs [0057]12 and [0058] that i) when the set SOC target point is less than the vehicle battery’s current SOC, the vehicle is driven by the hybrid power system using an active discharge strategy that allows motor power to participate as much as possible to the output power of the vehicle, whereby the motor controller controls the work of the motor M to “output torque with a preset discharge power”, such that the power battery 1 provides energy to the motor M through the inverter 2, and the motor M (e.g., in combination with the engine E) drives the vehicle wheels 3 (FIG. 3(a)), and ii) when the SOC target point is greater than the vehicle battery’s current SOC, the vehicle charges the power battery 1 by driving and generating electricity using the motor M by controlling the engine E to run at a high power so that a part of the torque of the engine E is output to the motor M, and the motor M charges the battery 1 (FIG. 3(b)).
It would have been obvious at the time the application was filed to implement or modify the Miller et al. (‘958) hybrid vehicle, controller, and method so that the electric machine(s) 14 would have been controlled as a generator when the engine was operating during the time 430 in FIG. 4B after the SOC target was increased and was/became greater than the battery’s current SOC, as was implicitly disclosed by Miller et al. (‘958) and as is explicitly taught by Ling et al. (CN, ‘483), in order to generate electricity and charge the battery to increase its SOC, as shown at 424 in FIG. 4B of Miller et al. (‘958), by increased current flowing to the battery, all as taught by Miller et al. (‘958) himself, and in the manner explicitly taught by Ling et al. (CN, ‘483) e.g., in paragraph [0058], in order that the battery SOC would have been correspondingly increased after increasing the SOC target, as desired and shown by Miller et al. (‘958), and as combining prior art elements according to known methods to yield predictable results (KSR).
It would have been obvious at the time the application was filed to implement or modify the Miller et al. (‘958) hybrid vehicle, controller, and method so that the electric machine(s) 14 would have been controlled as a motor for EV propulsion, as was implicitly disclosed by Miller et al. (‘958) and as explicitly taught by Ling et al. (CN, ‘483), after the SOC target was reduced e.g., at block (610 or) 822 in Miller et al. (‘958) and the SOC target point would have thus been/become less than the battery’s current SOC, in order to use more battery energy for EV propulsion, as taught by Miller et al. (‘958), and in order to use an active discharge strategy as taught by Ling et al. (CN, ‘483), in order that the battery SOC would have been reduced e.g., as shown in FIG. 9B of Miller et al. (‘958), and the current SOC would have then become equal to the reduced SOC target point, as taught by Ling et al. (CN, ‘483) e.g., at paragraph [0059], in order to provide capacity available in the battery for the anticipated regenerative braking energy, as taught by Miller et al. (‘958) himself, and as combining prior art elements according to known methods to yield predictable results (KSR).
Regarding the dependent claims, it would have been obvious at the time the application was filed to implement or modify the Miller et al. (‘958) hybrid vehicle, controller, and method so that the controller (48, 76) would have controlled the motor 14 “to output torque with a preset discharge power” as taught (at paragraph [0057]) by Ling et al. (CN, ‘483) for the purpose of both driving the vehicle and causing the current SOC value to become equal to the (reduced) SOC target in Miller et al. (‘958), as taught at paragraph [0059] of Ling et al. (CN, ‘483), and so that the electric machine(s) 14 and engine 18 in Miller et al. (‘958) would have been controlled in accordance with the controlled output torque of the motor controller and a driver power demand in Miller et al. (‘958) in order to provide the needed torque/power at the vehicle wheels, as taught by Miller et al. (‘958), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or modified Miller et al. (‘958) hybrid vehicle, controller, and method would have rendered obvious:
per claim 16, depending from claim 15, further comprising determining a power amount [e.g., obviously based on the “driver power demand” 506, in Miller et al. (‘958), as being applied through the vehicle wheels 22 e.g., by the engine, etc.] or a torque amount [e.g., the controlled “output torque” of the motor M in Ling et al. (CN, ‘483), e.g., when operating in the active discharge strategy] required at one or more wheels of the electric vehicle;
per claim 17, depending from claim 16, wherein the command is further structured to cause the motor to operate according to the determined torque amount [e.g., by the controller (48, 76) in Miller et al. (‘958)  controlling the motor to “output torque with a preset discharge power” in the active discharge strategy of paragraph [0057] in Ling et al. (CN, ‘483)];
per claim 18, depending from claim 16, wherein the command is further structured to cause an engine, the motor-generator, or a combination thereof to operate according to the determined power amount [e.g., so that the engine in Wilson et al. (‘958) operates at a point “that maximizes power output with respect to the fuel consumption rate”; paragraph [0039]; e.g., when the target SOC has been increased in FIG. 4B; and so the engine will run “at a high power so that part of the torque of the engine E is output to the motor M, and the motor M charges the power battery 1”, as taught at paragraph [0058] of Ling et al. (CN, ‘483)];
per claim 19, depending from claim 15, wherein the command is further structured to cause a charge event responsive to the adjustment of the state of charge target [e.g., paragraphs [0037], [0039], etc. in Miller et al. (‘958) ; see also FIG. 4B];
per claim 20, depending from claim 15, further comprising monitoring the battery of the vehicle [e.g., as at FIG. 2, e.g., and to determine its SOC in FIG. 3, of Miller et al. (‘958)];
per claim 21, depending from claim 15, wherein the battery is structured to receive a rapid charge responsive to the adjustment of the state of charge target [e.g., paragraphs [0037], [0039], etc. in Miller et al. (‘958); see also FIG. 4B];
per claim 22, depending from claim 15, wherein the battery is further structured to deplete energy responsive to the adjustment of the state of charge target [e.g., in Miller et al. (‘958), when the target SOC is reduced, the vehicle is controlled “such that current flows from the battery to reduce the battery SOC” (paragraph [0046]), for example by using EV propulsion or auxiliary electrical loads (paragraph [0047]); see also paragraph [0049], claim 1, etc.];
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (2016/0243958) and Ling et al. (China, 106143483; EPO machine translation attached), for example, as applied to claim 15 above, and further in view of Salasoo et al. (2010/0019718).
Miller et al. (‘958) as implemented or modified in view of Ling et al. (CN, ‘483) has been described above.
The implemented or modified Miller et al. (‘958) hybrid vehicle, controller, and method may not reveal that the state of charge target is adjusted based on a low location.
However, this is shown and described by Salasoo et al. (‘718) with respect to e.g., FIG. 3 and paragraph [0050] where SOC targets (SOCdes) may be set for individual time points (t1, t2, t3, t4) of a (scheduled) trip/mission of e.g., an on-road passenger vehicle (paragraph [0018]), wherein a low emissions mode may be chosen for operating the vehicle when travelling through an urban "green zone" area, and the target SOC before the low-emissions phase is adjusted to a high enough value to enable the battery to provide a large portion of the vehicle's energy requirements, thereby reducing or eliminating use of the combustion engine.
It would have been obvious at the time the application was filed to implement or further modify the Miller et al. (‘958) hybrid vehicle, controller, and method so that the state of charge target was adjusted in accordance with time points in a mission when the vehicle was to pass through an urban “green zone” (paragraph [0050]), as taught by Salasoo et al. (‘718), e.g., in order to increase the state of charge target before the “green zone”, as taught by Salasoo et al. (‘718), in order to enable the battery to provide a large portion of the vehicle’s energy requirements when passing through the “green zone”, and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or further modified Miller et al. (‘958) hybrid vehicle, controller, and method would have rendered obvious:
per claim 23, depending from claim 15, wherein the state of charge target is adjusted based on a location [e.g., the green zone in paragraph [0050] of Salasoo et al. (‘718)], and wherein the location comprises a low emission district, locality, zone, or area [e.g., paragraph [0050] in Salasoo et al. (‘718), “an urban "green zone" area, a low-engine-noise area, an emissions non-attainment zone, . . . , or when travelling through a tunnel where combustion engine operation is severely curtailed”];
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
For example only, Bennett et al. (2019/0047572) teaches in FIG. 6 reducing an SOC target (e.g., to about 16%) in a low-emission zone where particulate matter pollution is unwanted (e.g., paragraphs [0096], [0098], [0099], etc.).  See also the SOC target reduction in FIG. 8B near the vehicle’s home base, where the home base would have obviously been located e.g., in an urban low-emission zone such as shown in FIG. 6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A TESTARDI/Examiner, Art Unit 3667 



    
        
            
        
            
        
            
    

    
        1 See MPEP 2161.01, I. and LizardTech Inc. v. Earth Resource Mapping Inc., 424 F.3d 1336, 1345 (Fed. Cir. 2005) cited therein ("Whether the flaw in the specification is regarded as a failure to demonstrate that the applicant possessed the full scope of the invention recited in [the claim] or a failure to enable the full breadth of that claim, the specification provides inadequate support for the claim under [§ 112(a)]").  See also MPEP 2161.01, III, “In MagSil Corp. v. Hitachi Global Storage Techs., Inc. 687 F.3d 1377, 103 USPQ2d 1769 (Fed. Cir. 2012), the Federal Circuit stated that "a patentee chooses broad claim language at the peril of losing any claim that cannot be enabled across its full scope of coverage. . . ."
        2 See the 2019 35 U.S.C. 112 Compliance Federal Register Notice (Federal Register, Vol. 84, No. 4, Monday, January 7, 2019, pages 57 to 63).  See also http://ptoweb.uspto.gov/patents/exTrain/documents/2019-112-guidance-initiative.pptx .  Quoting the FR Notice at pages 61 and 62, "The Federal Circuit emphasized that ‘‘[t]he written description requirement is not met if the specification merely describes a ‘desired result.’ ’’ Vasudevan, 782 F.3d at 682 (quoting Ariad, 598 F.3d at 1349). . . . When examining computer-implemented, software-related claims, examiners should determine whether the specification discloses the computer and the algorithm(s) that achieve the claimed function in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as 'a finite sequence of steps for solving a logical or mathematical problem or performing a task.' Microsoft Computer Dictionary (5th ed., 2002). Applicant may 'express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure.' Finisar, 523 F.3d at 1340 (internal citation omitted). It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682–83. If the specification does not provide a disclosure of the computer and algorithm(s) in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result, a rejection under 35 U.S.C. 112(a) for lack of written description must be made. See MPEP § 2161.01, subsection I."
        3 See http://www.uspto.gov/sites/default/files/documents/fnctnllnggcmptr.pptx at page 29.
        4 For example only, based on the examiner’s limited understanding of the art in question, parameters such as e.g., the vehicle’s current/past electrical load, whether the driver was “heavy footed” or not, the battery temperature, the ambient temperature being below or above thresholds, the ambient light level, the life span of the battery, any and all other ambient conditions e.g., pollution level, rain, wind direction, etc., the vehicle’s remaining fuel amount, detected traffic conditions, the speed difference to a preceding vehicle, the vehicle’s speed, the past charging frequency of the vehicle, the exhaust catalyst temperature, when/whether the vehicle is approaching its home base, when/whether the vehicle is in the area of a natural disaster or a power failure, the number of times forced charging/discharging of the battery has occurred, etc.
        5 For example only, see US 2008/0084186 (and claims 6 and 7) for two possible algorithms used by Ford Global Technologies, LLC.
        6 These described parameters are called “other or additional operating parameters” in paragraph [0035].  Yet it is unclear to the examiner (is it undescribed?)  from the disclosure what “operating parameters” these described parameters would be “other” or “additional to”.  Therefore because the metes and bounds of these other/suitable/undescribed/internal/external parameters are unclear
        7 See Nautilus, Inc. v. Biosig Instruments, Inc. (U.S. Supreme Court, 2014) which held, "A patent is invalid for indefiniteness if its claims, read in light of the patent’s specification and prosecution history, fail to inform, with reasonable certainty, those skilled in the art about the scope of the invention."  See also In re Packard, 751 F.3d 1307 (Fed.Cir.2014)(“[A] claim is indefinite when it contains words or phrases whose meaning is unclear,” i.e., “ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention.”) and Ex Parte McAward, Appeal No. 2015-006416 (PTAB, Aug. 25, 2017, Precedential) (“Applying the broadest reasonable interpretation of a claim, then, the Office establishes a prima facie case of indefiniteness with a rejection explaining how the metes and bounds of a pending claim are not clear because the claim contains words or phrases whose meaning is unclear.”)
        8 Since a “command” can apparently have no structure, the examiner understands that applicant is not using “structured”, throughout the specification and claims, to connote any definite structure, but rather (apparently, as an oxymoron) is using “structured” to connote some sort of desired function, e.g., a desired function somehow connected to the command.
        
        com·mand  (kə-mănd′) n.
        . . .
        3. Computers A signal that initiates an operation defined by an instruction.
        . . .
        [From:  American Heritage® Dictionary of the English Language, Fifth Edition. Copyright © 2016 by Houghton Mifflin Harcourt Publishing Company. Published by Houghton Mifflin Harcourt Publishing Company. All rights reserved.  Retrieved 19 October 2021.]
        9 Since a “command” can apparently have no structure, the examiner understands that applicant is not using “structured”, throughout the specification and claims, to connote any definite structure, but rather (apparently, as an oxymoron) is using “structured” to connote some sort of desired function, e.g., a desired function somehow connected to the command.
        
        com·mand  (kə-mănd′) n.
        . . .
        3. Computers A signal that initiates an operation defined by an instruction.
        . . .
        [From:  American Heritage® Dictionary of the English Language, Fifth Edition. Copyright © 2016 by Houghton Mifflin Harcourt Publishing Company. Published by Houghton Mifflin Harcourt Publishing Company. All rights reserved.  Retrieved 19 October 2021.]
        10 See e.g., Bilski v. Kappos, 561 U.S. 593 (“Flook established that limiting an abstract idea to one field of use . . . did not make the concept patentable.”)
        11 Here, the examiner merely notes that the paragraph numbers in the EPO machine translation do not correspond to the paragraph numbers in the original Chinese document.  The examiner refers to the paragraph numbers from the EPO translation in the descriptions of Ling et al. (CN, ‘483) which follow, believing that e.g., paragraphs [0057] to [0059] in the EPO translation correspond to published paragraphs [0052] to [0054] in the original (CN, ‘483) document.
        12 The examiner uses the paragraph numbers from the EPO machine translation in describing Ling et al. (CN, ‘483) that are not equivalent to the paragraph numbers in the original Chinese language application publication.  As a concordance, the examiner believes that paragraphs [0057], [0058], and [0059] in the EPO translation correspond to paragraphs [0052], [0053], and [0054] of the original Chinese language application publication, and to page 15, line 9 to page 16, line 23 of the Google translation of the original CNIPA text (as is currently available from the CNIPA web site).